Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interview
Applicant’s representative, Elizabeth Millard, called the examiner to discuss certain statements made in the Reasons for allowance found in the NOA, filed 28 January 2021.  The examiner agreed it would be best to file a Reasons for allowance that excluded the examiner’s misstatements.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has submitted an affidavit by Dr. Prather filed 20 January 2021. The Prather affidavit has provided evidentiary references and explanation in support of an unobviousness.  In the prior art rejection found in the last action, the examiner formulated a rejection based upon Day et al. (US2005/0120400) in view of Van Gorp et al. (Journal of Virology. Mar. 2010; 84(6): 3101-3105).  The logic of the examiner was to apply the methods of making knockout swine as taught by Day to an in vitro model of porcine reproductive and respiratory syndrome viral (PRRSV) ) infection as taught by Van Gorp.   The Prather affidavit provides sworn statements and scientific analysis of  data disclosed in the Van Gorp reference and other state of the art.  The core argument in the affidavit is that the in vitro model of Van Gorp does not perfectly match the reality of PRRSV 
Claims 50-58 and 60-62 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 63-69, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 October 2010 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Upon comparison of the instant claims with the claims from the following US Patents, the examiner concludes that scope of the instant claims differs sufficiently from those patents that no Double Patenting rejection would be proper.  The instant claims recite that a mutation occurs in the SRCR5 domain of the CD163 protein.  None of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 50-58 and 60-69 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633